DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1 and 28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 22, 33, and 39, directed to species of the product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Matt Jenkins on 5 November 2021.

The application has been amended as follows: Amend claim 28 to insert “located in said container and defining a matrix therein” on line 23 after “members” and before “, each”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendments dated 28 July 2021 have overcome the previously applied prior art of the Non-Final Rejection dated 11 June 2021 of Bohnensieker (US 4,118,191) with regards to the independent claims 1 and 28. Newly found prior art Day et al. (US 2010/0260644) teaches a housing, part 210, having a storage area holding a removable container, part 180 and 190, holding a medium, part 200, having a plurality of discrete transparent members or strands of the nonwoven medium which transmit radiation from the central lamps parts 160. However, these plurality of members are not arranged in a matrix as required by applicant's current amendment to Claim 28 and as in Claim 1 amended 28 July 2021 as the nonwoven members are arranged randomly and not in an ordered fashion or matrix. No other applicable prior art which anticipates or renders obvious the current claims could be found and as such the claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Primarily related to prior art comprising both a non-woven filter and a radiation transmitting source. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876. The examiner can normally be reached M, T, R, F 11:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
Brit E. Anbacht
Examiner
Art Unit 1776



/B.E.A./Examiner, Art Unit 1776